Citation Nr: 1713219	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  13-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1966 until January 1970, including active service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for PTSD and assigned a 30 percent disability rating, effective September 9, 2009.  

The Veteran presented testimony at a December 2016 Travel Board hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD meets the criteria for a 70 percent schedular rating. 

2.  The Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment. 

CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular rating for PTSD have been met, but the criteria for a higher rating (100 percent) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a TDIU on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2016). 

The Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection for his PTSD disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed.  Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C.A. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The duty to assist the Veteran has been satisfied in this case.  The AOJ has obtained all VA and private records pertinent to the claim, and for which the Veteran has identified and authorized VA to obtain on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded a VA examination that is adequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. The case may now proceed on the merits. 

Increased Rating 

The Veteran seeks a higher disability rating for his service-connected PTSD.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In its evaluation, the Board shall consider all information, including lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Symptoms listed in VA's Rating Schedule for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected PTSD has been initially rated under the general Rating Schedule for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the claim on appeal was originally certified to the Board in August 2013.  As such, the nomenclature employed in this portion of VA's Rating Schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association ("DSM-V").  38 C.F.R. § 4.130.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).

Under the Rating Schedule, a 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan. 

The record includes an examiner's assessment of the Veteran's PTSD in terms of a Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" used in the replaced DSM-IV.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  While DSM-IV is not applicable to the current claim, the GAF score has some evidentiary value.

In pertinent part, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

After a review of the lay and medical evidence, the Board finds that the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in areas such as work and family relations due to symptoms such as thought content involving asocial behavior, constant paranoia and intense fear, depression affecting his ability to function properly including his markedly diminished interest or participation in significant activities, and restricted range of affect. 

In pertinent part, the Veteran served in Vietnam during combat, and has experienced symptoms of intense psychological distress causing him to feel detached or estranged from others.  The Veteran had difficulty sleeping, concentrating, and was hypervigilant, which occurred daily lasting up to 2 hours for each episode of symptoms.  See February 2010 VA Examination.  The examiner opined that the Veteran's symptoms, collectively caused an occasional decrease in work efficiency due to periods of increased intrusive thoughts with associated depressed, anxious mood, and restricted affect equating to a GAF score of 52. 

However, the record contains multiple letters from the Veteran's treating psychologist, "Dr. N.", who has seen the Veteran for regular care since October 2009, and has documented the symptoms and history of the Veteran's disorder.  The November 2010 letter noted that the Veteran was unable to finish college due to problems with anger, focus, and concentration.  Additionally, he noted that the Veteran was typically isolated, and if not, he was constantly on guard and frequently armed.  This letter further noted that the Veteran's symptoms, including relentlessly intrusive thoughts lead to a sleepwalking incident where he rose, obtained a weapon and returned to bed without any conscious awareness.  This psychological unavailability led to breakup of his marriage. 

Subsequently, the January 2012 letter from Dr. N. to the Veteran noted that "[d]espite repeated attempts to find work, you have remained unemployed.  With increasing age, mounting external stress, additional time on your hands, and being unable to afford restorative activities that might prove distracting, your PTSD symptoms, already severe, have worsened."  At the time of this meeting, the Veteran had been to 11 individual therapy sessions, trying to overcome some of the debilitating symptoms including feeling as if he was constantly under attack, and "having feelings of guilt and concerns about everlasting punishment, which are overwhelming".  In combination, this had caused the Veteran to continue to isolate himself, and go without sleep, in one instance; the Veteran went without sleep for four nights.  Dr. N. also noted at this point, that the Veteran had an increased need for medication. 

In the June 2012 letter Dr. N. vehemently stated that "I have been treating combat [V]eterans for forty years.  Clearly, when it comes to severely disabling PTSD, you are the real deal.  Your current level of suffering is very high."  Accordingly, the March 2013 VA clinical records indicate that the Veteran was given a GAF score of a 47, indicating serious symptoms and deficiencies in most areas.  The record noted the Veteran appeared "haggard and tired... he even lost some weight, but more positively, he was determined to persist and remain positive."  The March 2013 update letter confirmed that the Veteran was experiencing increasing difficulties, including periodic panic attacks, and unsettling dissociative episodes which have proven to be quite debilitating.  Dr. N. opined that while the Veteran's symptoms are quite severe, he does not consider him a suicide risk, because of his "ingrained Marine strength and stubbornness." 

Lastly, the May 2013 letter from Dr. N. noted that the Veteran was living with high levels of anxiety multiple times per week, some of it relating to his time in Vietnam, which had caused him to feel unsafe, unless he was at home or in the woods.  He noted the Veteran's anxiety was exacerbated by his current situation of financial stress and inability to find work.  He further noted that the Veteran had decreased short term memory, though at this point he was able to handle life fairly well, in the face of his adversity. 

The competent evidence of record, including those statements submitted by the Veteran through his treating physician, are credible as they indicate the reportable symptoms the Veteran experienced firsthand, coupled with expert medical opinion.  The Board finds the history of the Veteran's symptoms and consistencies reported from Dr. N. to be superior to the one time examination by the February 2010 VA examiner, and thus more weight was given to that evidence.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

As the record indicated that the Veteran experienced continuous depression affecting his ability to function appropriately and effectively, coupled with his constant need for isolation fostering an inability to maintain effective relationships, increased irritability, and neglect of personal appearance, it substantiates the assertion that the Veteran's disability is more severe than his current disability evaluation.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  38 C.F.R. § 4.7.  At present, the Veteran's disability more nearly approximates the criteria for the 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

That being said, given that the Veteran is able to effectively communicate, is not experiencing delusions and/or hallucinations, is oriented as to time and place, and does not experience memory loss the Board finds his symptoms more nearly approximate the criteria for the 70 percent disability evaluation, and do not amount to total social and occupational impairment per the 100 percent evaluation.  Id.  Thus, a 70 percent evaluation for the Veteran's service-connected PTSD, is granted. 

TDIU

The Veteran contends that his PTSD renders him unable to obtain and maintain substantially gainful employment.  Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided, that if there is only one such disability, this disability shall be ratable as 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

For TDIU purposes, marginal employment is not to be considered substantially gainful employment.  38 C.F.R. § 4.17.  Factors to be considered, however, will include the Veteran's employment history, educational attainment, and vocational experience.  38 C.F.R. § 4.16. 

In the instant matter, following the grant of increased rating, the Veteran is service-connected for one disability, PTSD, which is now ratable at 70 percent.  As such, the Veteran is eligible for consideration of a TDIU rating.  The Veteran submitted a VA Form 21-8940, and the AOJ attempted to verify information regarding the Veteran's employment status.  In doing so, the claims file encompassed a March 2009 letter from the Veteran's previous employer which stated "[the Veteran] was employed full-time in our Pre-Fab Department at... from April 2003 until February 26, 2009...[he] was released... due to a reduction in our work-force." The Veteran self-reported at his February 2010 VA examination that he is unemployed due to the "economy, and not able to find work," and denied being unemployed due to his mental disorders effects.  Further, the Veteran has indicated he last worked a full time job in 2009, and has intermittently obtained part-time jobs to survive.  However, his marginal employment has no bearing on the aforementioned determination regarding substantially gainful employment.  On the March 2013 VA Form 9, the Veteran contended he was laid off due to his mental health disability. 

While the Veteran is deemed competent to report the facts and circumstances surrounding his PTSD and employability, the Board notes the inconsistencies in the report of why the Veteran stopped working to begin with which does not tend to support his proffered reason for unemployability. 38 C.F.R. § 3,159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  However, given that the Board has determined that the Veteran's PTSD disability throughout the appeals period more nearly approximated the criteria for a 70 percent schedular evaluation, which required the Veteran to experience occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  More specifically, the Veteran had a constant need for isolation, increased anxiety, anger, panic, and perpetual depressed mood, amounting to debilitating symptoms which more likely than not affected his ability to obtain and maintain substantially gainful employment. 

At the Veteran's December 2012 hearing he stated that he applied to over 400 jobs, and was on unemployment because he was unable to get a security job when asked about his mental health.  This statement is inconsistent with the report by the Veteran's previous employer, but consistent with the rest of the evidence of record, including the multiple letters from the Veteran's treating psychologist Dr. N., who opined that the Veteran's PTSD is severely disabling, and noted on multiple occasions the symptom combination likely renders the Veteran unemployable. While the Board notes that the question of unemployability is ultimately a legal determination for the trier of fact, as opposed to a medical finding, the medical evidence of record is probative as to the Veteran's condition and how it affects his employability.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013). 

Per Gilbert, taking the evidence as a whole, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).  Accordingly, as there is an approximate balance of negative and positive evidence, including inconsistent statements as to the origin of his unemployability, but then medical evidence that refutes the contention that the Veteran is employable, the benefit of the doubt is given to the Veteran, and the Board concludes that Veteran's service-connected disability (PTSD) has rendered him unemployable.  Entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.17.









ORDER

A disability evaluation of 70 percent is granted, but a 100 percent schedular rating is denied. 

Entitlement to a TDIU is granted. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


